Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 11, 2016

                                            No. 04-16-00522-CR

                                  IN RE Daniel GUTIERREZ-LOPEZ

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

        On August 15, 2016, Relator filed a petition for writ of mandamus. The court has
considered Relator’s petition and is of the opinion that Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on October 11, 2016.




                                                             _________________________________
                                                             Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2016.



                                                             ___________________________________
                                                             Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2013CR7741, styled State of Texas v. Daniel Gutierrez-Lopez, pending in
the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.